Exhibit 10.1

FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amendment to Amended and Restated Credit Agreement (this “Fourth
Amendment”) is effective as of December 21, 2017 (the “Fourth Amendment
Effective Date”), by and among APPROACH RESOURCES INC., a corporation duly
formed and existing under the laws of the State of Delaware (the “Borrower”),
each Guarantor set forth on the signature pages hereto (collectively with the
Borrower, the “Credit Parties”) and JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent for the Lenders (the
“Administrative Agent”) and each of the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the financial institutions
party thereto as Lenders are parties to that certain Amended and Restated Credit
Agreement dated as of May 7, 2014 (as amended prior to the date hereof, the
“Credit Agreement”, and the Credit Agreement as amended hereby and as otherwise
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Amended Credit Agreement”) (unless otherwise defined herein,
all terms used herein with their initial letter capitalized shall have the
meaning given such terms in the Amended Credit Agreement); and

WHEREAS, pursuant to the Credit Agreement, the Lenders have made revolving
credit loans to the Borrower; and

WHEREAS, the parties hereto desire to amend certain terms of the Credit
Agreement as set forth herein to, among other things, extend the Maturity Date
to May 7, 2020, to be effective as of the Fourth Amendment Effective Date; and

WHEREAS, the Lenders party hereto desire to reaffirm the Borrowing Base in the
amount of $325,000,000 to be effective as of the Fourth Amendment Effective Date
and to remain at such level until the next Scheduled Redetermination Date,
Interim Redetermination Date or other redetermination or adjustment of the
Borrowing Base, whichever comes first; and

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders have agreed to enter into this Fourth Amendment.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Credit Parties,
the Administrative Agent and the Lenders party hereto hereby agree as follows:

Section 1.Amendments.  In reliance on the representations, warranties, covenants
and agreements contained in this Fourth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement is hereby amended, effective as of the Fourth Amendment
Effective Date, in the manner provided in this Section 1.

1.1Amended and Restated Definitions.  The definitions of “Alternative Base
Rate”, “Applicable Margin”, “EBITDAX”, “LIBO Rate”, “LIBO Screen Rate” and
“Maturity Date”

1

--------------------------------------------------------------------------------

contained in Section 1.02 of the Credit Agreement are hereby amended and
restated in their entirety to read in full as follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one-month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth herein.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 3.03 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.  For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

Borrowing Base Utilization Grid

Borrowing Base Utilization Percentage

< 25%

≥ 25%

< 50%

≥ 50%

< 75%

≥ 75%

<  90%

≥ 90%

 

ABR Loans

2.000%

2.250%

2.500%

2.750%

3.000%

Eurodollar Loans

3.000%

3.250%

3.500%

3.750%

4.000%

Commitment Fee Rate

0.500%

0.500%

0.500%

0.500%

0.500%

 

; provided that the Applicable Margin for ABR Loans and Eurodollar Loans set
forth in the preceding table shall be reduced by (a) 0.25% if the Total Leverage
Ratio as of any date of determination is less than or equal to 5.00 to 1.00 but
greater than 4.50 to 1.00 and (b) 0.50% if the Total Leverage Ratio as of any
date of determination is less than or equal to 4.50 to 1.00.  Each change in the
Applicable Margin due to a change in the Total Leverage Ratio shall become
effective (x) as of the first Business Day immediately following the date of
delivery of a

2

--------------------------------------------------------------------------------

compliance certificate pursuant to Section 8.01(c); provided, however, that if
any such compliance certificate is not delivered when due in accordance with
such Section 8.01(c), then the Applicable Margin shall be as set forth in the
table above without reduction and shall continue to so apply up to and including
the date on which such compliance certificate is so delivered pursuant to
Section 8.01(c), and (y) as of the date of the delivery of any certificate
pursuant to the definition of Total Leverage Ratio certifying as to the
calculation of the Total Leverage Ratio after giving effect to any reduction to
the amount of Total Debt described in the definition of Total Leverage Ratio.

Each change in the Applicable Margin due to a change in the Borrowing Base
Utilization Percentage shall apply during the period commencing on the effective
date of such Borrowing Base Utilization Percentage change and ending on the date
immediately preceding the effective date of the next such Borrowing Base
Utilization Percentage change.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, exploration expenses and other noncash charges
(including noncash employee compensation and noncash losses on any Swap
Agreements resulting from the requirements of ASC 815 for that period), and
losses from asset dispositions (other than Hydrocarbons produced in the ordinary
course of business), minus gains from asset dispositions (other than
Hydrocarbons produced in the ordinary course of business) and all noncash income
(including noncash gains on any Swap Agreements resulting from the requirements
of ASC 815 for that period), in each case to the extent added to Consolidated
Net Income in such period.  For the purposes of calculating EBITDAX for any
period of four consecutive fiscal quarters (each a “Reference Period”) for any
determination of the financial ratios contained in Section 9.01, if at any time
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made any Material Disposition or Material Acquisition, the EBITDAX for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition had occurred on the first day
of such Reference Period, such pro forma adjustments to be reasonably acceptable
to Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided further that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event

3

--------------------------------------------------------------------------------

such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Maturity Date” means May 7, 2020.

1.2Additional Definitions.  Section 1.02 of the Credit Agreement is hereby
amended to add the following definitions to such Section in appropriate
alphabetical order:

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the Federal Reserve Bank of New York as set forth on its public
website from time to time) and published on the next succeeding Business Day by
the Federal Reserve Bank of New York as an overnight bank funding rate (from and
after such date as the Federal Reserve Bank of New York shall commence to
publish such composite rate).

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Restricted Subsidiaries on a consolidated basis described in clauses (a), (b),
(f), (g), and (i) of the definition of Debt (provided that (x) the amount of any
such Debt for borrowed money shall be the face, principal amount of such Debt
(even if such Debt is discounted on any financial statements of any Credit
Party) and (y) the amount of any such Debt under clause (b) of the definition of
Debt shall be limited to the amount of such Debt that has become due on or prior
to such date and has not been reimbursed).

“Total Leverage Ratio”  means, as of any date of determination, the ratio of (a)
the Total Debt of the Borrower and the Consolidated Restricted Subsidiaries on
the last day of the preceding fiscal quarter or fiscal year with respect to
which a compliance certificate has been delivered pursuant to Section 8.01(c) to
(b) their EBITDAX for the period of four fiscal quarters ended on such date;
provided that, the amount of Total Debt included in clause (a) of the Total
Leverage Ratio shall be reduced to reflect any reduction in the aggregate amount
of Total Debt outstanding in reliance on Sections 9.02(g), (h) and (m), with
such reduction described in this proviso to take effect upon the Borrower’s
delivery to the Administrative Agent of a certificate calculating the revised
calculation of the Total Leverage Ratio taking into account such reduction.

4

--------------------------------------------------------------------------------

1.3Amendments to Section 3.03.  Section 3.03 of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

Section 3.03 Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b)Notwithstanding anything to the contrary set forth in the foregoing
clause (a), if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the LIBO Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable.  Notwithstanding
anything to the contrary in Section 12.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders  stating that such Required
Lenders object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 3.03(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective

5

--------------------------------------------------------------------------------

and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

1.4Amendment to Section 8.01(a).  Section 8.01(a) of the Credit Agreement is
hereby amended by replacing the phrase “the financial covenant” contained in
clause (y) at the end of such section with the phrase “any financial covenant.”

1.5Amendments to Mortgage Coverage Requirement.  Section 8.14(a) of the Credit
Agreement is amended by replacing each instance of the text “90% (or, at any
time that any Debt incurred in reliance on the exception set forth in Section
9.02(m) is secured by a Lien, 95%)” with “95%”.

1.6Amendments to Interest Coverage Ratio.  Section 9.01(a) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

(a)Interest Coverage Ratio.  The Borrower will not (A) as of the last day of any
fiscal quarter ending after the Fourth Amendment Effective Date and on or prior
to December 31, 2017, permit its ratio of EBITDAX for the period of four fiscal
quarters then ending to Interest Expense for such period to be less than 1.50 to
1.00; (B) as of the last day of any fiscal quarter ending after December 31,
2017 and on or prior to December 31, 2018, permit its ratio of EBITDAX for the
period of four fiscal quarters then ending to Interest Expense for such period
to be less than 1.75 to 1.00; (C) as of the last day of any fiscal quarter
ending after December 31, 2018 and on or prior to December 31, 2019, permit its
ratio of EBITDAX for the period of four fiscal quarters then ending to Interest
Expense for such period to be less than 2.25 to 1.00; and (D) as of the last day
of any fiscal quarter ending on or after March 31, 2020, permit its ratio of
EBITDAX for the period of four fiscal quarters then ending to Interest Expense
for such period to be less than 2.50 to 1.00.

1.7Total Leverage Ratio.  Section 9.01 of the Credit Agreement is hereby amended
by adding a new clause (c) which shall read in full as follows:

(c)Total Leverage Ratio.  The Borrower will not (A) as of the last day of any
fiscal quarter ending after December 31, 2018 and on or prior to June 30, 2019,
permit its Total Leverage Ratio for the period of four fiscal quarters then
ending to be greater than 5.00 to 1.00, (B) as of the last day of any fiscal
quarter ending after June 30, 2019 and on or prior to December 31, 2019, permit
its Total Leverage Ratio for the period of four fiscal quarters then ending to
be greater than 4.75 to 1.00 and (C) as of the last day of any fiscal quarter
ending after December 31, 2019, permit its Total Leverage Ratio for the period
of four fiscal quarters then ending to be greater than 4.00 to 1.00.

1.8Amendment to Section 12.02.  The first sentence of Section 12.02(b) is hereby
amended by replacing the word “or” before clause (viii) with a comma and adding
a new clause (ix) immediately after clause (viii) which shall read as follows:

6

--------------------------------------------------------------------------------

or (ix) waive or amend Section 9.01(c) with respect to the fiscal quarter ending
March 31, 2019 without the written consent of each Lender (other than any
Defaulting Lender)

1.9Amendments to Compliance Certificate.  Exhibit D of the Credit Agreement
(Form of Compliance Certificate) is hereby amended to add a new clause (c) to
read as follows:

(c)To the extent not included in the computations described in clause (b) above,
attached hereto are the detailed computations necessary to determine the Total
Leverage Ratio of the Borrower as of the end of the [fiscal quarter][fiscal
year] ending [______].

Section 2.Borrowing Base Reaffirmation.  The Lenders hereby agree that the
Borrowing Base is reaffirmed at $325,000,000, effective as of the Fourth
Amendment Effective Date, and the Borrowing Base shall remain at such level
until the next Scheduled Redetermination Date, Interim Redetermination Date or
other redetermination or adjustment of the Borrowing Base thereafter, whichever
comes first.  The Borrower and Lenders agree that the redetermination of the
Borrowing Base provided for in this Section 2 shall constitute the Scheduled
Redetermination scheduled for on or about October 1, 2017 and shall not be
construed or deemed to be an Interim Redetermination for purposes of Section
2.07(b) of the Amended Credit Agreement.

Section 3.Conditions Precedent.  The effectiveness of the amendments to the
Credit Agreement contained in Section 1 hereof are each subject to satisfaction
of each of the following conditions precedent:

3.1Counterparts.  The Administrative Agent shall have received executed
counterparts of this Fourth Amendment from the Credit Parties and the Lenders.

3.2No Material Adverse Change.  Since December 31, 2016, there has been no
event, development or circumstance that has had or would reasonably be expected
to have a Material Adverse Effect.

3.3Legal Opinion.  The Administrative Agent shall have received an opinion of
Thompson & Knight LLP, special counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent and its counsel, relating to the laws
of the States of New York and Texas.

3.4Amendments to Mortgages.  The Administrative Agent shall have received duly
executed amendments to each of the mortgages and deeds of trust set forth on
Exhibit E to the Credit Agreement, in form and substance satisfactory to the
Administrative Agent (the “Mortgage Amendments”).

3.5Fees and Expenses.  The Administrative Agent shall have received payment of
all fees (including pursuant to that certain Fee Letter, dated on or about the
date hereof (the “Fee Letter” and together with the Fourth Amendment and the
Mortgages Amendments, the “Fourth Amendment Documents”), between the Borrower
and the Administrative Agent) and expenses due and owing to it in connection
with this Fourth Amendment (including, without limitation fees and expenses of
counsel to the Administrative Agent).  

7

--------------------------------------------------------------------------------

3.6Authority Documents.  The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower and each
Guarantor setting forth (i) resolutions of its board of directors (or comparable
governing body) with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Fourth Amendment Documents to which it is a
party and to enter into the transactions contemplated in those documents,
(ii) the officers of the Borrower or such Guarantor (y) who are authorized to
sign the Fourth Amendment Documents to which the Borrower or such Guarantor is a
party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Fourth Amendment and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws (or comparable organizational documents for any Credit
Parties that are not corporations) of the Borrower and such Guarantor, certified
as being true and complete; provided, that any of the above certifications may
be replaced with a certification that there has been no change since the
corresponding certification made on the Effective Date as set forth in the
certificate delivered by such Credit Party pursuant to Section 6.01(b) of the
Credit Agreement and that such certification remains in full force and
effect.  The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

3.7Good Standing Certificates.  The Administrative Agent shall have received
certificates of the appropriate State agencies with respect to the existence,
qualification and good standing of the Borrower and each Guarantor.

3.8Lien Searches.  The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Credit Parties and their Restricted Subsidiaries for each jurisdiction requested
by the Administrative Agent; other than Liens permitted by Section 9.03 of the
Credit Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of this Fourth Amendment, and such notice shall be conclusive and
binding.

Section 4.Representations and Warranties of the Credit Parties.  To induce the
Lenders and the Administrative Agent to enter into this Fourth Amendment, each
Credit Party hereby represents and warrants to the Lenders and the
Administrative Agent as of the Fourth Amendment Effective Date as follows:

4.1Reaffirm Existing Representations and Warranties.  Each representation and
warranty of each Credit Party contained in the Amended Credit Agreement and the
other Loan Documents is true and correct in all material respects on the date
hereof and will be true and correct in all material respects after giving effect
to the amendments set forth in Section 1 hereof, except (a) to the extent such
representations and warranties are expressly limited to an earlier date, such
representations and warranties shall be true and correct in all material
respects as of such specified earlier date, and (b) to the extent such
representations and warranties are qualified by materiality or Material Adverse
Effect, such representations and warranties shall be true and correct in all
respects.

8

--------------------------------------------------------------------------------

4.2Approvals; No Conflicts.  The execution, delivery and performance by the
Borrower and the other Credit Parties of this Fourth Amendment and the other
Loan Documents (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Mortgage Amendments and (ii) those third party approvals or consents which, if
not made or obtained, would not cause a Default under the Amended Credit
Agreement, would not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any applicable law or regulation or the charter, bylaws or
other organizational documents of the Borrower or any Restricted Subsidiary or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding upon the Borrower or any Restricted Subsidiary or any of their
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or such Restricted Subsidiary and (d) will not result in the
creation or imposition of any Lien on any Property of the Borrower or any
Restricted Subsidiary (other than the Liens created by the Loan Documents).  

4.3Authority and Enforceability.  This Fourth Amendment and each other Loan
Document delivered by any Credit Party on or prior to the Fourth Amendment
Effective date has been duly executed and delivered by such Credit Party and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4.4No Default or Borrowing Base Deficiency.  No Default or Borrowing Base
Deficiency has occurred and is continuing.

9

--------------------------------------------------------------------------------

Section 5.Post-Closing Covenant; Hedge Positions.  Not later than February 5,
2018 (the “Hedge Deadline”), the Borrower shall have entered into, or shall have
caused another Credit Party to enter into, Swap Agreements with prices
reasonably satisfactory to the Administrative Agent to hedge notional amounts of
production volumes of Hydrocarbons, in an aggregate amount determined on an
energy heat equivalent basis, covering not less than fifty percent (50%) of the
reasonably anticipated production of crude oil and natural gas from the Credit
Parties’ Proved Developed Producing Reserves as projected in the most recently
delivered Reserve Report for calendar year 2018.  To the extent that the
Borrower has failed to enter into such Swap Agreements on or before the Hedge
Deadline, the Required Lenders shall have the right to reduce the Borrowing Base
by an amount determined in their reasonable discretion (but in no event shall
such failure be deemed a Default or Event of Default) and the Administrative
Agent shall promptly notify the Borrower in writing of any Borrowing Base
adjustment pursuant to the foregoing and upon receipt of such notice, the
Borrowing Base shall be simultaneously reduced by such elected amount.

Section 6.Miscellaneous.

6.1Reaffirmation of Loan Documents; Extension of Liens.  Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect.  The
amendments contemplated hereby shall not limit or impair any Liens securing the
Indebtedness, each of which are hereby ratified, affirmed and extended to secure
the Indebtedness after giving effect to this Fourth Amendment.

6.2Parties in Interest.  All of the terms and provisions of this Fourth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

6.3Counterparts.  This Fourth Amendment may be executed in counterparts, and all
parties need not execute the same counterpart.  Facsimiles or other electronic
transmission (e.g. .pdf) shall be effective as originals.

6.4Complete Agreement.  THIS FOURTH AMENDMENT, THE AMENDED CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.

6.5Headings.  The headings, captions and arrangements used in this Fourth
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Fourth Amendment, nor
affect the meaning thereof.

6.6Effectiveness.  This Fourth Amendment shall be effective automatically and
without necessity of any further action by the Credit Parties, the
Administrative Agent or the Lenders when counterparts hereof have been executed
by the Credit Parties, the Administrative Agent and the Lenders, and all
conditions to the effectiveness hereof set forth herein have been satisfied.

10

--------------------------------------------------------------------------------

6.7Governing Law.  This Fourth Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

6.8Severability.  Any provision of this Fourth Amendment which is held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

[Signature pages to follow]

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed on the date and year first above written.

BORROWER:

APPROACH RESOURCES INC.,

a Delaware corporation

By:/s/ J. Ross Craft______________________

Name:J. Ross Craft

Title:  Chief Executive Officer






SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.

--------------------------------------------------------------------------------

 

GUARANTORS:

APPROACH OPERATING, LLC,

a Delaware limited liability company

By:/s/ J. Ross Craft______________________

Name:J. Ross Craft

Title:  Chief Executive Officer  

APPROACH RESOURCES I, LP,

a Texas limited partnership

 

By:

APPROACH OPERATING, LLC, a Delaware limited liability company, its general
partner

By:/s/ J. Ross Craft______________________

Name:J. Ross Craft

Title:  Chief Executive Officer

APPROACH OIL & GAS INC.,

a Delaware corporation

By:/s/ J. Ross Craft______________________

Name:J. Ross Craft

Title:  Chief Executive Officer

APPROACH DELAWARE, LLC,

a Delaware limited liability company

By:/s/ J. Ross Craft______________________

Name:J. Ross Craft

Title:  Chief Executive Officer

APPROACH SERVICES, LLC,

a Delaware limited liability company

By:/s/ J. Ross Craft______________________

Name:J. Ross Craft

Title:  Chief Executive Officer

APPROACH MIDSTREAM HOLDINGS LLC,

a Delaware limited liability company

By:/s/ J. Ross Craft______________________

Name:J. Ross Craft

Title:  Chief Executive Officer




SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT,

LENDER AND ISSUING BANK:JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, a Lender and Issuing Bank

By:/s/ David Morris______________________

Name: David Morris

Title: Authorized Officer




SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.

--------------------------------------------------------------------------------

 

LENDERS:KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:/s/ Stephen J. Jones____________________

Name: Stephen J. Jones

Title: Senior Vice President




SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,

as a Lender

By:/s/ Leslie P. Vowell____________________

Name: Leslie P. Vowell

Title: Attorney-in-Fact




SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.

--------------------------------------------------------------------------------

 

FROST BANK,

as a Lender

By:/s/ Alex Zemkoski_____________________

Name: Alex Zemkoski

Title: Senior Vice President




SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.,

as a Lender

By:/s/ Max Gilbert______________________

Name: Max Gilbert

Title: Vice President




SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:/s/ Requel Durr______________________

Name: Requel Durr

Title: Assistant Vice President

 


SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

By:/s/ Jeffrey M. Parilla___________________

Name: Jeffrey M. Parilla

Title: Vice President




SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.

--------------------------------------------------------------------------------

 

WHITNEY BANK,

as a Lender

By:/s/ Brock Berilgen_____________________

Name: Brock Berilgen

Title: Senior Vice President

 

 

SIGNATURE PAGE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

APPROACH RESOURCES INC.